DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/4/2022 has been entered into the prosecution for the application. Currently claims 26-45 are pending with claims 40-45 withdrawn from consideration. Claims 26-39 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Claim Objections
Claim 32 is objected to because of the following informalities:  claim 32 recites wherein the nanoparticles comprise nanospheres. It is unclear from this recitation if the nanoparticles still are required to comprises nanocubes and/or nanowires.  Appropriate correction is required.
An appropriate amendment would be to include language such as “wherein the nanoparticles further comprise nanospheres.”
For the purpose of examination, this will be how the claim is interpreted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
From claim 26 it is required that the nanoparticles comprise nanocubes and/or nanowires. 
In claim 34 (from which 35 depends) the nanoparticles must also comprise a core-shell composite structure. 
There is no support for the core-shell structure for the nanocube or nanowire nanoparticle structure. Within the specification the only nanoparticle structure that supports the core-shell composite structure are nanospheres or quasi-nanospheres (see p. 3 lines 19-24, p.29-30). 
Therefore the way that claims 34 and 35 are worded, the limitations are new matter.
One possible fix is to make claims 34 and 35 depend from claim 32 (and fix the objection as stated above that the nanoparticles further comprise nanospheres). Then state that the nanoparticles comprising the nanospheres further comprise a core-shell composite structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-33 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0241026 of Ono et al in view of US 2016/0346763 of Wahab et al.
As to claim 26, Ono teaches an electrolyzer comprising an electrode, the electrode comprising nanoparticles of silver (Ono, [0014] – [0029], [0035] – [0036], [0065],  and [0127]).
Ono does not teach that the structure of the nanoparticles comprises nanocubes or nanowires.
Wahab teaches of photocatalytic compositions for electrolytic cells (Wahab, Abstract).
Wahab additionally teaches that metal materials disposed on photoactive compositions increase the reactivity of the reaction, such metal materials including silver nanostructures, the nanostructures of nanoparticles or nanowires being equivalent structures (Wahab, [0008], [0016] and [0041]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structural shape of nanoparticles of Ono to nanowires as per Wahab such the reactivity of the reaction is increased as a predictable result of the inclusion of the metal nanostructure relative to not including the metal material within the photocatalytic composition.
As to claim 27, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono teaches the electrode is the reduction electrode, thus the cathode (Ono, [0036] and [0065]).
As to claims 28-30, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono teaches the electrolyzer is comprises a PEM such that the membrane is Nafion (Ono, [0029] and [0128]).
As to claim 31, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono teaches the oxidation electrode (i.e. anode) is iridium oxide (i.e. IrO-2) (Ono, [0066]).
As to claim 32, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono does not teach that the nanoparticles further comprise nanospheres.
Wahab teaches of photocatalytic compositions for electrolytic cells (Wahab, Abstract).
Wahab additionally teaches that metal materials disposed on photoactive compositions increase the reactivity of the reaction, such metal materials including silver nanostructures, the nanostructures comprising combinations of nanospheres and nanowires being equivalent structures to nanoparticles (Wahab, [0008], [0016] and [0041]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structural shape of nanoparticles of Ono to a combination of nanowires and nanospheres as per Wahab such the reactivity of the reaction is increased as a predictable result of the inclusion of the metal nanostructure relative to not including the metal material within the photocatalytic composition.
As to claim 33, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono teaches the nanoparticles comprise silver or alloys of silver with gold or copper (Ono, [0065]).
Wahab teaches the nanoparticles comprise silver or alloys of silver and gold (Wahab, [0008] and [0041]).
As to claims 37 and 38, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono teaches the electrolyzer comprises a power supply, counter electrode and light source (Ono, [0014], [0026], [0084], [0131] and Figs. 1 and 2).
As to claim 39, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono teaches the electrolyte is acidic (Ono, [0049] – [0050]).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Wahab as applied to claim 32 above, and further in view of US 2015/0376803 of Wang. The 112 1st rejection is noted above, but this dependency overcomes the issue at hand.
As to claims 34 and 35, Ono in view of Wahab teach to the apparatus of claim 32.
Ono in view of Wahab do not teach the nanoparticles (or more accurately nanospheres) have a core-shell composite structure.
As noted in the rejection to claim 32, Wahab teaches that the nanostructures includes combinations of nanowires with nanospheres for increased activity (Wahab, [0008], [0016] and [0041]).
Wang teaches that catalytic compositions for water electrolysis (Wang, Abstract).
Wang additionally teaches the equivalence of nanospheres that comprise either solid or core-shell forms for increased catalytic activity of the electrode, one such example being silver shell and a composite core structure (Wang, [0014] – [0015], [0073] – [0074] and [0081]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono in view of Wahab so as to utilize the desired core-shell structure as an equivalent structure of the nanospheres for the catalytic metallic structural composition of the electrode.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Wahab as applied to claim 26 above, and further in view of US 4,041,195 of Taylor et al.
As to claim 36, Ono in view of Wahab teaches to the apparatus of claim 26.
Ono in view of Wahab do not teach a morphology dominated by {100} facets.
Taylor teaches electrocatalyst used in electrodes (Taylor, Abstract).
Taylor additionally teaches that gold nanoparticles or composite gold/silver nanoparticles comprising {100} facets have improved catalytic activity (Taylor, col 3 lines 13-36).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ono in view of Wahab as per Taylor so as to utilize nanoparticles that are dominated by {100} facets in order to improve the catalytic activity of the electrode within the system.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Applicant’s arguments are moot as they are not relevant to the current rejection to the claims as necessitated by Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759